Citation Nr: 1634168	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-38 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant; her son P.T.Y.; and Dr. L.W.B.



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from July 1965 to July 1968, during which he received a Purple Heart.  He died in November 2007 and appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded by the Board in March 2011 in order to schedule the appellant for her requested hearing.

The appellant provided testimony at a personal hearing before a Veterans Law Judge (VLJ) in June 2011.  A transcript is of record.  The claim was remanded again in September 2011 for additional development.  The Board issued a decision in November 2014 that denied the claim.  

The appellant appealed the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court) and in a March 2016 Joint Motion for Remand (Joint Motion), which will be described in further detail below, the parties requested that the Court vacate the November 2014 Board decision that denied entitlement to service connection for the cause of the Veteran's death.  In a March 2016 Order, the Court granted the Joint Motion.

The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In April 2016, the Board sent a letter to the appellant, which explained that the VLJ who presided over her June 2011 hearing was no longer available to participate in the appeal and offered the appellant a hearing before a different VLJ.  The Board also informed appellant that if no response was received, it would assume she did not want another hearing.  As no response was received during the allotted time period, the Board will proceed with the matter on appeal.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran's cause of death, which was determined following an unattended death and autopsy, was a subdural hematoma, due to or as a consequence of probable blunt head trauma.  

2.  The Veteran sustained a cerebral concussion following a motor vehicle accident in service in June 1968, but there was no in-service evidence of subdural hematoma, the post-service subdural hematoma was first manifested many years after the Veteran's separation from service, and the most probative evidence indicates the subdural hematoma is not etiologically related to service.

3.  The police reports associated with the Veteran's unattended November 2007 death indicate that appellant reported the Veteran had sustained an injury to his head approximately one month prior to his death as a result of falling asleep at the kitchen table and falling out of his chair, hitting his head on the table.  

4.  Although the Veteran's service-connected posttraumatic stress disorder (PTSD) was manifested by exaggerated startle response and testimony indicates that he had at times fallen after being startled, there is no competent and credible evidence that the fall in the month prior to death was the result of being startled or that he fell on the day of his death as a result of being startled.  

5.  The preponderance of the probative and persuasive evidence is against a finding that any of the Veteran's service-connected disabilities contributed substantially or materially to the cause of death, combined to cause death, and/or aided or lent assistance to producing death.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in February 2008 and March 2012.  The appellant has not alleged any deficiency in the notice provided.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Appellant, including service treatment records, post-service treatment records, and VA examination reports.  The appellant was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the appellant was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  More specifically, the requested hearing was conducted in June 2011, corrective VCAA notice was provided in March 2012, and a VA medical opinion was obtained in March 2012.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action       is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection for the Cause of the Veteran's Death

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2015).  


A veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.303(a) (2015).  The service-connected disability may be either the principal or a contributory cause of death.    38 C.F.R. § 3.312(a) (2015).  A disability is the principal cause of death if it was  the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b) (2015).  A disability is a contributory cause of death if it contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c) (2015).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The essence of her claim is that the Veteran had fallen and sustained a head injury that led to his death, as a result of his PTSD.  She noted that his startle response often caused him to fall, or because of balance problems related to his service-connected back and knee disorders.  Therefore, she believes that the cause of his death should be service connected.

The Veteran died in November 2007, almost four decades after his active duty service.  As indicated in a supplementary certificate of cause of death following autopsy, the cause of death was subdural hematoma, due to or as a consequence of probable blunt head trauma.  The manner of death was by accident and there was no evidence of criminal acts.  The date of injury and hour were unknown.  The place of injury was a home located in Arizona, and it was noted in the section regarding how the injury occurred that it was a "probable same level fall."  

At the time of his death, the Veteran was service-connected for posttraumatic  stress disorder (PTSD) (70 percent disabling); a lumbar spine disorder (10 percent disabling); a right knee disorder (10 percent disabling); tinnitus (10 percent disabling); a left elbow disorder (zero percent disabling); bilateral hearing loss (zero percent disabling); and sinusitis (zero percent disabling).  Entitlement to a total disability rating based on unemployability was granted effective March 10, 2007 for accrued purposes.

According to a police deputy report, the Veteran's father had found the Veteran, unresponsive in his Arizona apartment on November [redacted], 2007, at approximately 3:30 pm.  The last person to have seen the Veteran alive had been appellant, the day prior at approximately 5:00 pm.  Appellant told police that she had spoken to the Veteran at approximately 7:30 pm and he had complained of feeling ill and having problems with his arthritis.  The police noted that appellant reported the Veteran suffered from sleep apnea, high blood pressure and arthritis, and that the Veteran's legs had been swollen lately, making him uncomfortable.  

An autopsy was performed in November 2007.  It noted pathologic diagnoses of subdural hematoma due to probable blunt head trauma; pulmonary congestion and edema; left ventricular hypertrophy; history of hypertension; obesity; and history   of sleep apnea.  The examiner opined that the Veteran had died as a result of a subdural hematoma due to a probable blunt head trauma.  

The police issued a supplemental report after reviewing the autopsy report.  It was noted that there was no recent sign of injury to the head or the scalp.  Appellant was contacted to provide details on the Veteran's health and behavior in the month or two prior to his death.  Appellant informed the police that the Veteran had been feeling ill for approximately one month, and that he often complained of nausea, diarrhea and dizziness.  Just prior to his death, the Veteran was also sleeping     often and complained of not feeling well the night before his death.  Appellant commented that the Veteran did not complain much about his health and could      be stubborn.  She continued by stating he did not see a doctor after hitting his    head on the table causing a black eye.  When asked to explain about him hitting   his head, appellant stated that the Veteran was at the table and fell asleep and proceeded to fall out of the chair, hitting his face hard on the corner of the kitchen table.  Appellant stated he hit hard enough to cause a black eye.  She believed it had been approximately a month since the fall.  Appellant began to recall that his recent complaints, including diarrhea, sleepiness and dizziness, began after the Veteran fell.  When asked if he went to see the doctor, she stated no, and that he would not see a doctor unless he felt something was severely wrong.  

The author of the supplemental report researched subdural hematoma, which indicated that it was plausible that the bleed could have been active for up to three weeks undetected.  It was also noted that the symptoms were similar to the symptoms the Veteran presented to his wife but could easily be mistaken for other causes.  The author noted that the reported fall could have supplied the mechanism for the injury to occur; that the hematoma is common in the veins and would explain the slow bleed rather than an arterial bleed, which is more pronounced and faster.  The author also noted that the autopsy also showed compression at the site of the hematoma, which is also consistent with the slow bleed adding pressure.  The author reported reviewing the scene and autopsy report.  It was noted that the scene did not indicate a recent struggle or injury nor did his physical examination reveal any recent injury that supported an old and recurring injury.  The author checked the Veteran's list of prescriptions and it was apparent that the Veteran also suffered from high blood pressure and was taking medications to relieve the symptoms.  The author noted that high blood pressure can be attributed to the weakening of the arterial and venial wall, making these more susceptible to injury.  

The author of the supplemental report also noted that consent for medical records from appellant had been requested and she had consented.  The author visited       the Veteran's primary physician, Dr. B., who reported that the Veteran had last   been seen in September (two months prior), at which time he did not present any symptoms.  When asked about the symptoms reported by appellant as well as the reported fall, Dr. B. stated the fall could in fact cause a small bleed to develop, which would explain the symptoms of dizziness, nausea, diarrhea, and fatigue.  Dr. B. reviewed the autopsy report and confirmed that from the evidence provided, it appeared that the Veteran did suffer the hematoma due to an old injury and his symptoms were asymptomatic to acute subdural hematoma.  The author concluded that investigation into the Veteran's unattended death resulted in an accidental death with no criminal activity. 

The Veteran's service treatment records, while showing no treatment for a subdural hematoma, do indicate that he had been treated for a head injury.  More specifically, a July 1968 hospital report shows that the Veteran had been involved in a motor vehicle accident in June 1968.  He had sustained blows to the head and chest.  The report indicated that he had been unconscious for an undetermined amount of time.  He was seen at the hospital and was referred for neurosurgical consultation.  The diagnosis was cerebral concussion with multiple bruises and abrasions.  The July 1968 treatment report indicated that the Veteran's only complaints were of fatigue and confusion following the accident, and that these had improved.  After three days observation in the hospital, the Veteran's cranial nerves were all noted to       be within normal limits and no neurological deficits had been found.  He was subsequently returned to light duty.  The Veteran was also treated for various    other complaints while in service, including right knee problems, low back issues, sinus problems, ear and hearing problems, and a shrapnel fragment wound to the left elbow.

Following service, the Veteran received both private and VA care for numerous disorders, to include PTSD and orthopedic disorders of the lumbar spine and right knee.  Numerous treatment records referred to the Veteran's exaggerated startle response as a result of his PTSD, his long-term and continuing alcohol dependence, and to his propensity to fall.  An April 2007 VA treatment note referred to the Veteran's statement that he would fall asleep on the toilet, in the shower, and    while sitting in his chair.  When he fell asleep, he would fall.  He stated that on   one occasion, he had fallen out of his chair and that the arm of the chair had gone into his eye socket.  He was referred for a sleep study, which diagnosed untreated obstructive sleep apnea.  A diagnosis of PTSD was also noted.  

In May 2011, a former co-worker of the Veteran submitted a statement.  The author noted that he had known the Veteran for about 18 years.  The Veteran had referred to his intense nightmares and flashbacks (which were not noted in any treatment records).  It was also noted that the Veteran displayed a startle response whenever anyone walked into his office unannounced; that he often seemed disoriented and stressed throughout the day; and was often tired.  These problems got worse when the Veteran was diagnosed with rheumatoid arthritis and sleep apnea in about 2000.  The co-worker further reported that the Veteran would often fall asleep in his office and that the Veteran struggled to do his job.

The appellant also submitted a statement from a former service comrade of the Veteran's.  He indicated that following service, he did not see the Veteran again until approximately 2000.  In November 2005, they had attended a reunion of their unit.  The Veteran seemed to be having a lot of stress issues; was drinking and smoking heavily; and was very agitated and had trouble sleeping.  The friend indicated that he was now realizing that the Veteran was struggling with PTSD.  When he saw the Veteran again in February 2007, he seemed even more agitated and restless than before.  He had trouble getting around and it seemed that his balance was a bit off.

In June 2011, the appellant, her son, and Dr. B. testified at a personal hearing before a Board VLJ.  Both the appellant and her son expressed their belief that either the PTSD or the Veteran's back and knee problems had caused him to fall, thus causing his death.  She also noted Dr. B. testified that he believed that a number of factors could have led to the Veteran falling.  These included his daytime drowsiness related to PTSD; side-effects of various medications; decreased mobility due to arthritis; and back pain.  Dr. B. also stated that the Veteran's startle response from PTSD, low back issues; knee problems; obesity; sleep loss due to PTSD; hypertension medications; balance issues; and sleep apnea all could have combined to cause him to fall, thus sustaining the head trauma that ultimately led to his death.  He did not believe that the Veteran's peripheral neuropathy, asthma or pleurisy were likely factors leading to his death.  Dr. B. reiterated that he felt that the Veteran's PTSD was the main factor that caused the Veteran to fall.

In March 2012, a VA examiner reviewed the entire claims folder, to include the service treatment records, the post-service VA and private treatment records, and the November 2007 autopsy report.  The examiner noted the various disorders which were service connected.  After reviewing the treatment records, it was noted that the Veteran's diagnoses also included the following: morbid obesity; sleep apnea; alcohol dependence; hypertension; and seropositive rheumatoid arthritis affecting his joints, particularly his hands, feet, elbows, knees and ankles.  The examiner also listed the multiple medications that the Veteran had been prescribed.  Finally, the examiner reviewed the service treatment records, the post-service VA and private treatment records, and the hearing testimony.  Following this thorough review, the examiner provided an opinion that it is less likely than not the Veteran's subdural hematoma due to or a consequence of probable blunt head trauma was etiologically related to any aspect of his periods of service, to include the head injury he suffered during service in an automobile accident.  The rationale employed was that although the Veteran had a traumatic brain injury event             in service, there is no evidence that he suffered any chronic sequelae from it.       The examiner determined that the subdural hematoma associated with the  Veteran's death was clearly acute in nature, and not a progression or sequelae           of any distant head trauma.  The examiner also indicated that there were no       other events documented in the service record that would have led to a subdural hematoma many years later.  

Regarding the issue of whether any service-connected disabilities caused or contributed to the Veteran's death, the examiner stated that it was not possible without resorting to mere speculation to determine whether the service-connected disabilities caused or contributed to the Veteran's death.  The rationale employed was that the mechanism of the Veteran's inferred fall is not known; that while it      is plausible that some sedation related to medications for his service-connected conditions, or some effect on mobility or balance related to such medications or to his back pain, could have played a role, it was entirely possible that the fall could have related entirely to such nonservice-connected factors as morbid obesity, sleep apnea (which is generally a more significant cause of daytime hypersomnolence than PTSD), and rheumatoid arthritis affecting multiple joints.  The VA examiner also noted that even Dr. B's testimony was equivocal as to the possible role of various factors and mentioned the role of factors unrelated to the service-connected condition.  The VA examiner also noted that the blood pressure medications mentioned by Dr. B. were an unlikely cause of significant drowsiness.  The VA examiner concluded that there was too much uncertainty as to the mechanism of  the apparent fall, as well as to the actual effects of these various potential causal factors, to be able to provide a reasoned opinion based on generally accepted medical principles.  The examiner considered all of the evidence, and provided detailed explanation for the conclusions, as well as explaining why a nexus opinion provided would be based on pure speculation.  The Board finds the opinion provided was adequate and probative.  Jones v. Shinseki, 23 Vet. App. 382 (2010).    

Upon review of the record, the Board finds that the preponderance of the competent, credible, and probative evidence is against a finding that the Veteran's death was related to service or service-connected disability.  As an initial matter, while the evidence shows that the Veteran sustained a head injury in service, this injury appears to have been acute in nature as the service treatment records do not reflect residuals from June 1968, when the Veteran's head injury occurred, to his July 1968 discharge.  Likewise, post-service medical evidence does not reflect residuals from 1968 to the development of the hematoma in 2007.  Importantly,   the March 2012 VA examiner opined that the two injuries were not related, noting that the later hematoma was not a progression of the acute injury sustained in service.  Accordingly, the most probative evidence indicates the Veteran's subdural hematoma noted on the autopsy report was not related to his in-service head injury.  

The appellant has alleged that various service-connected conditions resulted in  falls, ultimately leading to his fatal fall.  The Veteran's private physician submitted statements and provided testimony in June 2011 that he believed it was possible that the Veteran's PTSD startle response was the main factor that caused the Veteran's falls, although his back problems also likely contributed.  However, the physician also noted several nonservice-connected factors as well, such as sleep apnea with  its resulting daytime sleepiness, medications taken for his hypertension, mobility issues related to his rheumatoid arthritis, and obesity.  The Board notes that the opinion provided by the Veteran's private physician in support of appellant's claim for service connection for the cause of the Veteran's death is equivocal, at best, as  it also referred to the role of numerous nonservice-connected disorders in possibly causing the Veteran to fall.  The Court has held that the use of equivocal language makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-8, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It is well established that medical opinions that are speculative, general, or inconclusive       in nature do not provide a sufficient basis upon which to support a claim.  See       38 C.F.R. § 3.102 (2015); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity  of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

The Board also notes that is neither free to ignore the opinion of a treating physician nor required to accord it additional or dispositive weight.  The Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has also declined to adopt the "treating physician rule," which  would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Given these factors, the opinion provided by Veteran's private physician is afforded less probative weight than the March 2012 VA opinion.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's duty to determine probative weight of evidence).

As discussed above, the March 2012 VA opinion, which the Board has afforded high probative value, initially pointed out that there was no evidence of record as to the mechanism of the Veteran's fatal fall.  The examiner also noted that it was plausible that there could have been some sedative effect of the Veteran's medications, as well as some mobility and balance issues related to either his medications or to his back problems, such that it was also entirely likely that his many nonservice-connected disabilities, particularly his sleep apnea (which was likely to cause more daytime drowsiness than his PTSD) and his rheumatoid arthritis (and its concomitant mobility issues), were the cause of the fall.  The examiner concluded that there was simply too much uncertainty as to the mechanism of the fall to make a reasoned medical opinion that it was the Veteran's service-connected disabilities, or the medication taken for their treatment, that had been the primary cause of the Veteran's death.  

The March 2016 Joint Motion determined that in its November 2014 decision, the Board failed to provide adequate reasons or bases regarding relevant evidence of record which showed that the Veteran suffered from a startle response due to his service-connected PTSD which caused him to fall.  The Joint Motion pointed out that during the June 2011 Board hearing, appellant and the Veteran's son testified that the Veteran was frequently frightened and had a startle response, which resulted in falls; and that VA psychiatric records further demonstrated that the Veteran had an exaggerated startle response and was frequently startled.  The Joint Motion determined that the Board failed to discuss this evidence and whether the Veteran's startle response in relation to his service-connected PTSD could have been the cause of his fatal fall.  

The Board acknowledges the medical evidence indicating that the Veteran's PTSD resulted in exaggerated startle response, and the testimony regarding the falls the Veteran sustained as a result of his PTSD-induced exaggerated startle response.  The Board also acknowledges that there is evidence of record submitted by the Veteran prior to his death that mentions he was easily startled and had fallen off of chairs and hit his head, and that he was afraid he would die of a heart attack because he startled so easily.  See statements in support of claim received December 2005 and January 2006.  

However, there is no probative evidence that the Veteran was startled in the fall either the month prior to his death or on the date of his death.  Rather, the Veteran's wife, the appellant in this case, told police that the month prior to his death, the Veteran was at the table, fell asleep, and proceeded to fall out of the chair, hitting his face hard on the corner of the kitchen table, hard enough to cause a black eye.  See supplemental police report (emphasis added).  In regards to the date on which the Veteran died, the police report clearly indicates that this was an unattended death, a fact undisputed by appellant.  Id.; see also February 2008 statement by appellant in support of claim ("His death was unattended and an autopsy had to be performed.").  In other words, no one was present at the time of the Veteran's death and so it cannot be said what caused his fall, to include whether something startled him.  While it may be true that the Veteran had been startled on several occasions prior to his death causing him to fall, there is no evidence to support a finding that the Veteran's startle response was the cause of his fatal fall, whether the fall that caused his death occurred in the month prior to his death or on the date of his death.  The Board also notes at this juncture that since no one was present at the time of the Veteran's November 2007 death, it also cannot be said that he fell as a result of his service-connected back and knee disabilities.  

Ultimately, an award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  Here, the Veteran's death was unattended and the cause of any fall occurring at that time is completely unknown.  The appellant advised the police that the fall occurring a month before his death, occurred when he fell asleep at the table and fell, striking his head, and after which he began experiencing nausea, diarrhea and dizziness that were noted by Dr. B. to be symptoms consistent with a subdural hematoma.  The VA examiner provided detailed reasons as to why an opinion with any degree of medical certainty could not be provided as to whether a service-connected disability caused the fall that caused the subdural hematoma resulting in death, and the opinion by the Veteran's private physician was equivocal and speculative, noting that numerous nonservice connected disabilities also impacted the Veteran's balance.  Additionally, both the VA physician and Dr. B. noted the significant impact sleep apnea, a nonservice connected condition, had on the Veteran's daytime drowsiness.  Indeed, during    the hearing, Dr. B. testified that his notes indicated the Veteran had "excessive drowsiness, maybe narcolepsy related to sleep apnea."  

For the reasons set forth above, the Board finds that the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for the cause of the Veteran's death is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of Veteran's death is denied.  


____________________________________________
K. A. BANFIELD  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


